Citation Nr: 0727927	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  02-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for kidney cancer has been received.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision, in which the 
RO, inter alia, denied service connection for PTSD, kidney 
cancer, a right knee disability, tinnitus, varicose veins, 
asbestosis, hypercholesterolemia, and hypertension.  The 
veteran filed a notice of disagreement (NOD) in October 2001, 
and the RO issued a statement of the case (SOC) in August 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2002.

The veteran has offered testimony during two hearings during 
the pendency of the appeal:  before RO personnel in April 
2003, and before the undersigned Veterans Law Judge at the RO 
in April 2004; transcripts of both hearings are of record.  
During his April 2003 RO hearing, the veteran testified that 
he was withdrawing his claims for service connection for 
asbestosis, hypercholesterolemia, and hypertension.

In a September 2004 decision, the Board denied the veteran's 
claims for service connection for a right knee disability, 
tinnitus, varicose veins, and PTSD.   At that time, the Board 
also remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, the claim for service connection 
for kidney cancer, for notice pertinent to and adjudication 
of the claim as a petition to reopen, in the first instance.  

The veteran timely appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2007 Memorandum Decision, the Court affirmed the 
Board's decision as to the denial of the claims for service 
connection for a right knee disability, varicose veins, and 
tinnitus.  The Court vacated the portion of the Board's 
decision that denied service connection for PTSD and remanded 
this matter to the Board for further proceedings consistent 
with the Memorandum Decision.

It appears that, subsequent to the Court's decision, the AMC 
recertified the kidney cancer claim to the Board and merged 
the appeal with the claim remanded by the Court.

For the reasons set forth below, the claims on appeal are 
being remanded to the RO via the AMC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims is warranted.

Regarding the claim for service connection for PTSD, in the 
Court's February 2007 Memorandum Decision, the Court found 
that because the veteran's service medical records were shown 
to have been destroyed in a fire at the National Personnel 
Records Center (NPRC), VA should have assisted the veteran to 
secure evidence from alternative sources to substantiate his 
claims of the occurrence of an in-service stressor for his 
PTSD.

The Board is aware that in a situation where the veteran's 
service medical records were destroyed in the fire at the 
NPRC in 1973, VA has a heightened duty to assist the 
appellant in development of his claim.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The heightened duty to assist 
includes the obligation to search for alternative medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).

The VA Adjudication Procedure Manual provides a non-
exhaustive list of documents that may be substituted for 
service medical records, which includes: statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians 
where a veteran may have sought treatment, especially soon 
after service discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) 
and 4.29 (Oct. 6, 1993).

In his September 2002 substantive appeal, the veteran stated 
that in approximately July 1954 (written by the veteran as 
the seventh month of 1954), he was kicked in the ribs by 
fellow soldiers and taken to the Base Hospital.  He has 
identified this event as a stressor for his PTSD.  In 
subsequent statements and during his April 2004 Board 
hearing, the veteran stated that the location of the hospital 
was at the McChord Air Force Base.  Thus, the Board finds 
that the RO/AMC should contact the NPRC and request morning 
reports for the veteran's unit at the McChord Air Force Base 
for July 1954, for any indication that he received an injury 
to the ribs or was involved in a physical altercation with 
fellow soldiers.

In addition, in the February 2007 Memorandum Decision, the 
Court found that the veteran had not received proper notice 
as to alternative evidence that he could submit to 
corroborate his stressors due to a personal assault in 
service.  The Board notes that where PTSD is based on in-
service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2006).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3) (2006).

Furthermore, pertinent provisions of VA Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); M21-1, Part III, 
Change 49 (February 1996) par. 5.14c; see also YR v. West, 11 
Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  As well, 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

As was stated by the Court in the February 2007 Memorandum 
Decision, the veteran has not been apprised of alternate 
forms of evidence that might support his claim of entitlement 
to service connection for PTSD based on personal assault.  
Therefore, the RO should inform the veteran of the alternate 
forms of evidence that he may submit to corroborate his claim 
of an in-service stressor of personal assault.  Thereafter, 
the RO should accomplish any appropriate, additional action, 
to include arranging for the veteran to undergo VA 
examination, if warranted.  See, e.g., 38 C.F.R. §  
3.304(f)(3).

Regarding the petition to reopen the claim for service 
connection for kidney cancer, the Board notes that, 
consistent with the prior remand, the AMC sent the appellant 
notice pertinent to the claim to reopen.  However, all 
notification action needed to fairly adjudicate this claim-
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing statutes and regulations and 
pertinent case law-has not been accomplished.  

In this regard, while the veteran was provided notice of the 
need to submit new and material evidence to reopen the claim, 
and while he was provided notice of the appropriate legal 
definition of new and material evidence, a generic notice of 
this type is not sufficient, according to the recent decision 
in Kent v. Nicholson, 20 Vet. App 1 (2006).  Rather, the 
record must show that the veteran was provided pertinent 
notice under 38 U.S.C.A. § 5103 which describes, "what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Kent, 20 Vet. 
App. at 10.  In this case, the Board notes that the veteran 
was provided notice in a December 2006 letter from the AMC 
that he had been previously denied service connection for 
kidney cancer and notified the veteran that he had been 
denied in an October 2001 decision.  However, the Board notes 
that the previous denial for service connection for the 
veteran's kidney cancer was a November 1997 decision.  
Therefore, the RO provided incorrect notice to the veteran of 
the date of his previous denial and the reason for his 
previous denial.  The Board notes that in the November 1997 
decision, the veteran was denied service connection for 
kidney cancer because cancer was not shown to be related to 
his service.

As there is no evidence that the RO considered the bases for 
the denial in the prior November 1997 RO rating decision and 
then provided the veteran a specifically tailored notice 
explaining what is needed to reopen the claim for service 
connection for kidney cancer in light of the prior 
deficiency(ies) in the claim, the Board finds that a remand 
of the claim is necessary for full compliance with the VCAA's 
notice requirements.  The Board emphasizes that action by the 
RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, 
to ensure that all due process requirements are met with 
respect to the claim on appeal, the RO should also issue 
notice compliant with other recent Court decisions, to 
include Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability ratings and effective 
dates.  For the sake of efficiency, through this VCAA 
compliant notice, the RO'should also invite the veteran to 
submit additional information and/or medical or other 
evidence pertinent to claim for service connection for PTSD.

The RO's notice letter(s) to the appellant should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the appellant to submit all 
pertinent evidence in his possession (of which he was not 
previously notified).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA (to include arranging for VA examination in 
connection with the PTSD claim, if warranted) prior to 
adjudicating the claims on appeal.  Adjudication of the 
claims should include consideration of all evidence added to 
the record since its last adjudication of the claim-to 
include a July 2007 private psychiatric evaluation from C.K. 
(associated with the claims file after the issuance of the 
Court's February 2007 Decision).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC and 
request any morning reports or other 
alternative records from the Base Hospital 
at McChord Air Force Base in July 1954 that 
indicate that the veteran was injured in 
the ribs by an attack from his fellow 
service members.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

If the RO is unable to obtain any such 
records, the RO must specifically document 
what attempts were made to obtain the 
records.  The RO must notify the claimant 
of the specific records that it is unable 
to obtain and provide the appellant with 
an opportunity to respond.

2.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims Based 
on Personal Assault," the RO should furnish 
to the veteran and his attorney a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for PTSD.

The letter should advise the veteran that 
evidence from sources other than his service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
his claimed in-service personal assault 
stressor and notify him of the opportunity 
to furnish this type of evidence or advise 
VA of potential sources of such evidence.  
The veteran should be informed that examples 
of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, mental health counseling 
centers, hospitals, or physicians; and 
statements from family members, roommates, 
fellow service members, or clergy.  

3.  The RO should furnish to the veteran 
and his attorney VCAA-compliant corrective 
notice specific to the claims on appeal-
the request to reopen the claim for service 
connection for kidney cancer, and the claim 
for service connection for PTSD.

The RO's letter(s) should include specific 
notice as to the type of evidence needed to 
substantiate the claims.  As regards the 
claim to reopen, the letter should explain 
what is needed to reopen the claim (in 
terms that specify the basis(es) for the 
prior denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, pursuant 
to the Kent decision (cited to above).

The RO should also request that the veteran 
provide sufficient information, and, if 
necessary, authorization, to enable the RO 
to obtain any additional medical or other 
evidence not of record that pertains to the 
claim for service connection for PTSD.  The 
RO should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is his 
ultimate responsibility to submit.  

To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the RO's letter(s) should 
include a request that the appellant 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
the claims.

The RO should also ensure that its 
letter(s) meet(s) the requirements of the 
recent decision in Dingess/Hartman, cited 
to above-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

4.  If the veteran responds to any notice 
letter referenced above, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted (to include a 
VA examination in connection with the PTSD, 
if appropriate) , the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence (to include the 
July 2007 private psychiatric evaluation 
from C.K. associated with the claims file 
in August 2007) and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

